NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4957-18T1

TAKEEMA REED,

          Plaintiff-Appellant,

v.

YESSENIA GROCERY STORE,
REBECCA GREEN,
REBECCA MATTHEWS,
FREDDY AZOORA, AND
LOLA PATTERSON,

     Defendants-Respondents.
__________________________

                   Submitted September 21, 2020 – Decided October 6, 2020

                   Before Judges Gooden Brown and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-2454-17.

                   Craig A. Altman, PC, attorneys (Craig A. Altman, on
                   the brief).

                   Respondents have not filed a brief.

PER CURIAM
      Plaintiff Takeema Reed appeals from the June 21, 2018 order of the Law

Division dismissing her amended complaint after a proof hearing following

default by defendants Yessenia Grocery Store (Yessenia) and its owner Freddy

Azoora. We reverse and remand.

                                          I.

      The following facts are derived from the record.        Plaintiff sustained

injuries when she tripped and fell after stepping into a depressed area of a

sidewalk while exiting Yessenia, a convenience store in Trenton. As a result of

the fall, plaintiff suffered physical injuries to her foot.

      Plaintiff filed a complaint in the Law Division against defendant Rebecca

Green, the owner of the property, and Yessenia, her commercial tenant. Plaintiff

alleged defendants violated their duty to maintain the sidewalk abutting the store

in a reasonably safe condition. After discovering that Green had died, plaintiff

filed an amended complaint naming Green's surviving daughters, Lola Patterson

and Rebecca Matthews, and Freddy Azoora, the owner of Yessenia, as

defendants. Default was entered against Yessenia and Azoora.1


1
  Default was also entered against Green and Patterson. Because plaintiff makes
no argument with respect to the dismissal of her amended complaint against
these defendants, we consider any such arguments to be waived. "[A]n issue
not briefed is deemed waived." Pressler and Verniero, Current N.J. Court Rules,


                                                                          A-4957-18T1
                                          2
      The trial court thereafter held a proof hearing pursuant to Rule 4:43-2(b).

Plaintiff testified that after patronizing Yessenia she left the store and stepped

into a depression in the sidewalk directly in front of the door. She testified that

half of the concrete sidewalk is sunken approximately two inches, creating a

hole that caught her foot, causing it to be "bent over . . . in half[.]" Although

plaintiff was able to stand, she needed assistance getting home because she could

not put weight on her injured foot. The court admitted photographs of the

sidewalk where plaintiff fell.

      Plaintiff was treated at a hospital later that day. Diagnosed with a fracture,

plaintiff wore a medical boot for two months. Plaintiff received therapy for a

few months after the boot was removed and continues to feel pain, numbness,

and other symptoms as a result of the injury. Her injury causes her pain at work,

where she is required to stand for long periods of time.

      The trial court issued an oral opinion, holding that

            [a] commercial landlord in New Jersey or an occupant
            has a duty to maintain the adjacent sidewalk in
            reasonably good condition regardless of the source of
            the danger and will be liable to a pedestrian injured as
            a result of [the] failure to perform such duty.

cmt. 5 on R. 2:6-2 (2020); Telebright Corp. v. Dir., Div. of Taxation, 424 N.J.
Super. 384, 393 (App. Div. 2012) (deeming a contention waived when the party
failed to include any arguments supporting the contention in its brief). At the
proof hearing, plaintiff agreed to dismiss all claims against Matthews.
                                                                            A-4957-18T1
                                         3
            To hold a commercial defendant responsible for a
            negligent sidewalk maintenance however plaintiff must
            show the defendant had actual or constructive notice of
            the dangerous condition and failed to take corrective
            action within a reasonable time.

The court continued, "[i]n the instant action plaintiff has the burden of

establishing by a preponderance of the evidence all of the elements and . . . all

the facts necessary to prove the allegations."

      The court found "[p]laintiff's testimony does not adequately address or

demonstrate knowledge on the owner['s part] of the commercial property . . .

with respect to the condition that she alleges cause[d] her injury." In addition,

the court found that "there's been no testimony with respect to the tenants of that

property and whether or not they had any knowledge of the dangerous

condition." Finally, the court found that while "plaintiff is credible in her

testimony, [it] cannot find based on the evidence submitted that this is the type

of condition that the party should have known present[s] a danger . . . ."

      Thus, the court concluded, "plaintiff has failed to establish by a

preponderance of the evidence the elements necessary to hold the grocery store

liable." A June 21, 2018 order dismissing the complaint memorializes the

court's conclusion.



                                                                             A-4957-18T1
                                        4
      This appeal followed. Plaintiff argues the trial court applied the incorrect

evidentiary standard and should have entered judgment against Yessenia and

Azoora because plaintiff established a prima facie claim of premises liability.

Plaintiff seeks a remand for a hearing limited to determining her damages.

                                        II.

      Following a defendant's default, the trial court has the discretion to order

a proof hearing on liability where plaintiff seeks unliquidated damages. R. 4:43-

2(b); Douglas v. Harris, 35 N.J. 270, 276 (1961). The determination of which

evidentiary standard to apply is a legal question subject to de novo review.

Manalapan Realty v. Twp. Comm., 104 N.J. 366, 378 (1995).

      It has long been established that judgment may be denied after a

defendant's default only where a court finds after a proof hearing that "some

necessary element of plaintiff's prima facie case was missing or because

plaintiff's claim was barred by some rule of law whose applicability was evident

either from the pleadings or from the proofs presented." Heimbach v. Mueller,

229 N.J. Super. 17, 23-24 (App. Div. 1988) (footnote omitted). At a proof

hearing, "the court should ordinarily apply the prima facie standard to plaintiff's

proofs, thus not weighing evidence or finding facts but only determining bare




                                                                           A-4957-18T1
                                        5
sufficiency." Kolczycki v. City of East Orange, 317 N.J. Super. 505, 514 (App.

Div. 1999).

      The trial court erred in applying the preponderance of the evidence

standard to determine whether judgment should be entered in favor of plaintiff.

The court should have limited its inquiry to whether plaintiff established a prima

facie case of negligence against Yessenia and Azoora.

      In order to establish a prima facie case of negligence a plaintiff must

establish: (1) a duty of care; (2) breach of that duty; (3) proximate cause; and

(4) damages. Filipowicz v. Diletto, 350 N.J. Super. 552, 558 (App. Div. 2002).

"Commercial landowners are responsible for maintaining the public sidewalks

abutting their property in a reasonably safe condition." Mirza v. Filmore Corp.,

92 N.J. 390, 394 (1983). "Maintenance of the public sidewalk would be required

where holes or broken sidewalk pieces or uplifted segments of the public

sidewalk create unreasonable hazards." Ibid.

      Having carefully reviewed the record, we conclude plaintiff established a

prima facie claim of negligence against Yessenia and Azoora.             Plaintiff

established that defendants were commercial tenants operating a business which

she patronized. They, therefore, had a duty to her to maintain the sidewalk

abutting the store in a reasonably safe condition. Plaintiff also produced prima


                                                                          A-4957-18T1
                                        6
facie evidence that: (1) she fell because of an uneven and dangerous sidewalk

with a depression two inches deep immediately outside the door of the store; (2)

the sidewalk defect was readily apparent; and (3) defendants would have been

on constructive notice of the condition, which they failed to ameliorate. Plaintiff

is therefore entitled to entry of judgment in her favor against defendant s

Yessenia and Azoora.

      Reversed and remanded for entry of judgment in favor of plaintiff against

defendants Yessenia and Azoora and for a hearing limited to determining

plaintiff's damages. We do not retain jurisdiction.




                                                                           A-4957-18T1
                                        7